Exhibit 10.11

FOURTH AMENDMENT

TO THE NCR NONQUALIFIED EXCESS PLAN

AMENDMENT TO THE NCR NONQUALIFIED EXCESS PLAN (the “Plan”) as restated and in
effect January 1, 1996 by NCR Corporation (“NCR”).

WHEREAS, the Plan was amended and restated effective January 1, 1996, and
amended by a First Amendment effective September 1, 2004, to admit no new
participants in the Plan and cease benefit accruals for all participants other
than a grandfathered group, a Second Amendment effective January 1, 2006, and a
Third Amendment effective December 31, 2006; and

WHEREAS, NCR desires to amend the Plan to permit participants who are employees
of Teradata Corporation immediately after the spin-off (or, pursuant to the
terms of a Transition Services Agreement between NCR and Teradata Corporation,
are transferred to Teradata Corporation at the conclusion of the transition
services period) of Teradata Corporation by NCR (the “Spin-Off”) to receive
credit for their service with Teradata Corporation after the Spin-Off for
purposes of determining whether such participants have satisfied the requirement
for a benefit under the Plan that they terminate employment from the Company at
or after age 55;

NOW, THEREFORE, NCR does hereby amend the Plan, effective as of the effective
time of the Spin-Off, as follows:

A new sentence is added at the end of Section 2.1 of the Plan providing as
follows:

For the purpose of determining whether a participant who was an employee of the
Company or Teradata Corporation immediately prior to the spin-off of Teradata
Corporation by the Company (the “Spin-Off”) and an employee of Teradata
Corporation immediately after the Spin-Off (or, pursuant to the terms of a
Transition Services Agreement between NCR and Teradata Corporation, are
transferred to Teradata Corporation at the conclusion of the transition services
period), terminates from the Company at or after age 55, as required by the
preceding sentence, such participant shall not be deemed to have terminated from
the Company until the earlier of the date on which the participant terminates
from Teradata Corporation or the date on which Teradata Corporation ceases to be
a separate publicly-held corporation, or, if the participant returns to the
Company from Teradata Corporation without incurring a break in service, the date
on which the participant subsequently terminates from the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NCR has caused this amendment to the Plan to be executed
this second day of May, 2007.

 

FOR NCR CORPORATION By:  

/s/ Andrea Ledford

  Andrea Ledford   Interim Senior Vice President,   Human Resources